DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 7,368,165, hereinafter “Sankey”).
In regard to claim 1, Sankey discloses a heat-sealable polymeric film that includes a substrate layer of a polymeric material having on a surface thereof a heat-sealable coating layer (abstract). The substrate is a polyester (Col. 7 lines 29-31). The substrate is biaxially oriented (col. 9 lines 21-24).  The coating comprises a copolyester [abstract]. The copolyester comprises at least two dicarbozylic acids that include naphthalene dicarboxylic acid and terephthalic acid (Col. 6 lines 22-27). The copolyester comprises at least one diol (col. 6 lines 42-51). Thus, the polyester can be comprised of units of terephthalic acid and naphthalene dicarboxylic acid. The units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 40 to 70 mol% (col. 6 lines 33-35). Thus, the terephthalic acid can be present in the polyester in an amount of 20 to 35 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 20 to 35% mol%.  In the case where the claimed ranges “overlap prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Sankey is silent with regards to the tear initiation force measured according to ASTMD-1004 and the coated film total thickness, of at least 37 gf/micron in at least one of the longitudinal and transverse directions. 
Sankey discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the tear initiation force measured according to ASTMD-1004 and the coated film total thickness, of at least 37 gf/micron in at least one of the longitudinal and transverse directions. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 3, Sankey discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the tear ratio is at least at least 37 gf/micron in at least one of the longitudinal and transverse directions. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	In regard to claim 4, Sankey discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the free shrink in each direction is less than 5% at temperatures up to 1400C. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 5, Sankey discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the free shrink in each direction does not exceed 20% in the range of from 1400C to 2000C. 
In regard to claim 6, Sankey discloses that the copolyester comprises at least two dicarbozylic acids that include naphthalene dicarboxylic acid and terephthalic acid (Col. 6 lines 22-27). The copolyester comprises at least one diol (col. 6 lines 42-51). Thus, the polyester can be comprised of units of terephathlic acid and naphthalene dicarboxylic acid. The units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 40 to 70 mol%. Thus, the terephathlaic acid can be present in the polyester in an amount of 20 to 35 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 20 to 35% mol%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claims 7-8, Sankey discloses that the diols are preferably ethylene glycol, butylene glycol, and neopentyl glycol (col. 6 lines 42-51). The diol units corresponding thereto likewise always make up 100 mol% (col. 6 lines 51-67).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claim 9, Sankey discloses that the units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 40 to 70 mol% (col. 5 lines 35-37). The aromatic dicarboxylic acids include terephthalic acid, isophthalic acid and 2,6-naphthalenedicarboxylic acid (col. 6 lines 21-27). Thus, the terephthalic acid can be present in the polyester in an amount of 20 to 35 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 20 to 35% mol%.  In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Sankey further discloses that the diols are preferably ethylene glycol, butylene glycol, and neopentyl glycol (col. 6 lines 42-51). The diol units corresponding thereto likewise always make up 100 mol% (col. 6 lines 51-67).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claim 10, Sankey discloses that outer layer does not contain a polymer which is incompatible with polyester (example 1).
In regard to claim 11, Sankey discloses that the glass transition temperature is 100 or less (col. 7 lines 1-2).
In regard to claim 12, Sankey is silent with regard to the heat sealable coating having a dry coat weight from 0.5 to 6.0 g/m2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a heat sealable coating having a dry coat weight from 0.5 to 6.0 g/m2 motivated by the expectation of forming a biaxially oriented coated polyester film that is suitable in food packaging operations. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 20, Sankey discloses that the film is used for packaging food (col. 3 lines 64-67).


 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782